UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7857



JOSEPH MARION HEAD, JR.,

                                              Plaintiff - Appellant,

          versus


TROY WILLIAMSON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  R. Clarke VanDervort,
Magistrate Judge. (CA-03-63)


Submitted:   March 30, 2005                  Decided:   April 8, 2005


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Marion Head, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph   Marion   Head,   Jr.,   appeals   the   order    of   the

magistrate judge denying Head’s “Motion for Rehearing and etc.

Relief and Release” and his motion for appointment of counsel.            We

have reviewed the record and conclude that there was no abuse of

discretion.   Accordingly, we affirm for the reasons stated by the

magistrate judge. See Head v. Williamson, No. CA-03-63 (S.D.W. Va.

filed Oct. 21, 2004; entered Oct. 22, 2004).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.    The motion for judgment of acquittal

and for “10 zillion dollars” is denied.



                                                                   AFFIRMED




                                - 2 -